Exhibit 10.6


LEASE AGREEMENT
(NNN)
Basic Lease Information


Lease Date:
May 1, 2016
Landlord:
Combe Investments L.L.C., a Michigan corporation (“Landlord”)
Landlord’s Address:
505 McGregor Ave.
London, ON


Tenant:
Intasco-USA, Inc., a Michigan corporation (“Tenant”)


Tenant’s Address:
800 Standard Parkway
Auburn Hills, Michigan 48326


Land:
Lots 14, 15 and 16, Runnels Water Street Plat, according to the plat thereof as
recorded in Liber 16 of Plats, page 156, St. Clair County Records, and that part
of Lot 7 Boynton’s Plat commencing at the most Southerly corner; thence North 58
degrees 24 minutes East 111.7 feet; thence North 31 degrees 42 minutes West
119.95 feet; thence South 58 degrees 43 minutes West 118.5 feet; thence South 34
degrees 57 minutes East 120.65 feet to the point of beginning.


Part of Lot 7, Boynton’s Plat of Subdivision of Lots 6, 7, 8, according to the
plat thereof as recorded in Liber C of Plats, page 22, St. Clair County Records,
Township 6 North, Range 17 East, City of Port Huron, St. Clair County, Michigan,
more fully described as: Commencing at the Southwesterly corner of said Lot 7;
thence North 58 degrees 24 minutes 00 seconds East 111.83 feet along the
Southerly line of said Lot 7 to the point of beginning; thence North 58 degrees
24 minutes 00 seconds East 51.34 feet along said Southerly line of Lot 7 thence
North 32 degrees 12 minutes 54 seconds West (Previously recorded as North 31
degrees 33 minutes 43 seconds West) 90.00 feet; thence South 58 degrees 24
minutes 00 seconds West 50.64 feet parallel with said South line of Lot 7;
thence South 31 degrees 46 minutes 27 seconds East 90.00 feet to the point of
beginning.
Building:
The building (“Building”) located on the Land, which consists of 18,000 rentable
square feet, as more particularly shown on the site plan annexed hereto as
Exhibit A (“Site Plan”).





                

--------------------------------------------------------------------------------




Premises:
The premises (“Premises”) are the entire Building and Land.


Premises Address:
125 Runnels Street, Port Huron, Michigan


Term:
Two (2) years commencing on May 1, 2016 (“Commencement Date”), through and
including April 30, 2018 (“Expiration Date”), subject to the Option to Renew.


Base Rent (3):
Tenant shall pay Base Rent during the initial two (2) year Term of the Lease as
follows:





Lease Year
Annual Base Rent
Monthly Base Rent


1
$48,000.00
$4,000.00
2
$48,960.00
$4,080.00



Additional Rent:
Any one or all of the following, as appropriate, are referred to as “Tenant’s
Share”:





* Tenant’s Share of Real Estate Tax Expenses (6.2): 100%

*Tenant’s Share of Utility Expenses (7): 100%
            


Permitted Uses (9):
Warehouse, manufacturing, industrial and office.


Parking Area:
Tenant shall have the exclusive right to use all parking spaces in the parking
area at the Premises.


Broker (38):
NONE, for Landlord.
NONE, for Tenant.


Tenant’s Insurance:
As provided in Section 12


Option to Renew:
As provided in Exhibit B annexed

    




                

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




1.
Premises...................................................................................................................1

2.
Adjustment of Commencement Date; Condition of the
Premises...........................1

3.
Rent..........................................................................................................................1

4.
Intentionally
Omitted...............................................................................................2

5.
Landlord’s
Work......................................................................................................2

6.
Additional
Rent........................................................................................................2

7.
Utilities.....................................................................................................................3

8.
Late
Charges............................................................................................................4

9.
Use of
Premises........................................................................................................4

10.
Alterations and Additions; and Surrender of
Premises............................................4

11.
Repairs and
Maintenance.........................................................................................6

12.
Insurance..................................................................................................................6

13.
Waiver of
Subrogation.............................................................................................8

14.
Limitation of Liability and
Indemnity......................................................................8

15.
Assignment and
Subleasing.....................................................................................8

16.
Ad Valorem Taxes; Waiver of
Distraint...................................................................9

17.
Subordination...........................................................................................................9

18.
Right of
Entry.........................................................................................................10

19.
Estoppel
Certificate................................................................................................10

20.
Tenant’s
Default.....................................................................................................11

21.
Remedies for Tenant’s
Default...............................................................................11

22.
Holding
Over..........................................................................................................12

23.
Landlord’s
Default.................................................................................................13

24.
Waiver....................................................................................................................13

25.
Casualty
Damage...................................................................................................13

26.
Condemnation........................................................................................................14

27.
General
Provisions.................................................................................................14

28.
Signs.......................................................................................................................15

29.
Brokerage
Commission..........................................................................................15

30.
Quiet
Enjoyment....................................................................................................16

31.
OFAC
Compliance.................................................................................................16





 
i
 




--------------------------------------------------------------------------------






LEASE AGREEMENT
DATE:
This Lease Agreement is made and entered into as of the Lease Date set forth on
Page 1. The Basic Lease Information set forth beginning on Page 1 is
incorporated herein as if fully set forth herein. The Basic Lease Information
set forth beginning on Page 1 and this Lease Agreement is and shall be construed
as a single instrument and are referred to herein, collectively, as the “Lease”.
In the event of any conflict between the Basic Lease Information and the
remainder of this Lease Agreement, the Basic Lease Information shall supersede
and control.

1.Premises.
1.1    In consideration of the mutual covenants herein set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby leases the Premises to Tenant, together with the
exclusive right to use the parking areas of the Premises (the “Parking Area”),
upon the terms and conditions set forth in this Lease.
2.Adjustment of Commencement Date; Condition of the Premises.
2.1    The word “Term” whenever used herein refers to the initial term of this
Lease and any extension thereof.
2.2    By taking possession of the Premises, Tenant shall be deemed to have
accepted the Premises in good condition and state of repair, subject to Tenant’s
rights to make objections to latent defects in the Building, of which the
Premises is a part, which Landlord shall be obligated to repair at no cost to
Tenant.
2.3    In the event, following Tenant’s written request, Landlord permits Tenant
to occupy the Premises prior to the Commencement Date, such occupancy shall be
at Tenant’s sole risk and subject to all the provisions of this Lease, including
but not limited to Tenant’s obligation to obtain and maintain insurance required
pursuant to this Lease and to deliver insurance certificates as required herein.
In addition to the foregoing, Landlord shall have the right to impose such
reasonable additional conditions on Tenant’s early entry as Landlord shall deem
appropriate.
3.Rent.
3.1    Tenant agrees to pay Landlord, without prior notice or demand, or
abatement, offset, deduction, claim or counterclaim (except as expressly
provided herein), the Base Rent described in the Basic Lease Information,
payable in advance at Landlord’s address specified in the Basic Lease
Information on the Commencement Date and thereafter on the first (1st) day of
each month, in advance, throughout the balance of the Term of the Lease. In
addition to the Base Rent set forth in the Basic Lease Information, Tenant shall
pay Landlord in advance on the Commencement Date and thereafter on the first
(1st) day of each month, in advance, throughout the balance of the Term of this
Lease, as Additional Rent, Tenant’s Share of Real Estate Tax Expenses and
Tenant’s Share of Utility Expenses (except those utilities which are directly
metered to the Premises and paid by Tenant), when and as provided in Sections 6
and 7 below. The term “Rent” whenever used herein





--------------------------------------------------------------------------------





refers to the aggregate of all Base Rent and Additional Rent due pursuant to
this Lease. The Rent for any fractional part of a calendar month at the
commencement or expiration of the Lease Term shall be a prorated amount of the
Rent for a full calendar month based upon the actual days of such month.
4.Intentionally Omitted.
5.Landlord’s Work. Tenant hereby accepts the Premises as suitable for Tenant’s
intended use and it shall be, on the Commencement Date, in good operating order,
condition and repair (including the heating, ventilation and air conditioning
systems exclusively serving the Premises [the “HVAC System”] which shall be in
good working order as of the Commencement Date), and otherwise in “AS IS”
condition.
6.Additional Rent. The costs and expenses described in this Section 6 and all
other sums, charges, costs and expenses specified in this Lease other than Base
Rent are to be paid by Tenant to Landlord as additional rent (collectively,
“Additional Rent”).
6.1    Real Estate Tax Expenses.
6.1.1    In addition to the Base Rent, Tenant shall pay Tenant’s Share of Real
Estate Tax Expenses now or hereafter assessed or levied against the Premises or
Tenant’s personal property. The term “Real Estate Tax Expenses” shall mean and
include, without limitation, any form of tax and assessment (general, special,
supplemental, ordinary or extraordinary), commercial rental tax, payments under
any improvement bond or bonds, license fees, license tax, business license fee,
rental tax, transaction tax, levy, or penalty imposed by any authority having
the direct or indirect power of tax (including, but not limited to, any city,
county, state or federal government, or any school, agricultural, lighting,
drainage or other improvement district thereof) as against any legal or
equitable interest of Landlord in the Building, and/or the Land, as against
Landlord’s right to rent, or as against Landlord’s business of leasing the
Premises or the occupancy of Tenant and/or any other tax, fee, or excise,
however described, including, but not limited to, any value added tax, or any
tax imposed in substitution (partially or totally) of any tax previously
included within the definition of real property taxes, or any additional tax the
nature of which was previously included within the definition of real property
taxes. The term “Real Estate Tax Expenses” shall not include any franchise,
estate, inheritance, net income, transfer, or excess profits tax imposed upon
Landlord. Landlord represents that, as of the Lease Date, the Premises
constitutes a separate tax parcel that does not include any property not located
therein.
6.1.2    Tenant may, in its own name or in Landlord’s name, take any reasonable
action in order to contest any tax or other assessment with respect to the
Premises. At no cost to Landlord, Landlord will execute any reasonable documents
relating to any such tax contest provided that (a) Tenant shall hold Landlord
harmless from any liability therefor, and (b) Landlord shall have the right to
approve any settlement with the applicable taxing authorities. Any refunds or
rebates of amounts paid hereunder shall belong to Tenant and Landlord shall
reasonably aid Tenant in obtaining any such refund or rebate, provided that the
cost of obtaining the same shall be paid by Tenant.


2

--------------------------------------------------------------------------------





6.2    Payment of Expenses. Landlord shall estimate Tenant’s Share of Real
Estate Tax Expenses for the calendar year in which the Lease commences.
Commencing on the Commencement Date, one twelfth (1/12th) of the estimated
amount of Tenant’s Share of Real Estate Tax Expenses shall be paid by Tenant to
Landlord, as Additional Rent, and thereafter on the first (1st) day of each
month throughout the remaining months of such calendar year. Thereafter,
Landlord may estimate Tenant’s Share of Real Estate Tax Expenses as of the
beginning of each calendar year during the Term of this Lease and Tenant shall
pay one twelfth (1/12th) of such estimated amount as Additional Rent hereunder
on the first (1st) day of each month during such calendar year and Landlord may
follow this process for each ensuing calendar year throughout the Term of this
Lease. Tenant’s obligation to pay Tenant’s Share of Real Estate Tax Expenses
during the Term shall survive the expiration or earlier termination of this
Lease.
6.3    Annual Reconciliation. By April 30th of each calendar year, or as soon
thereafter as reasonably possible, Landlord shall furnish Tenant with an
accounting of actual Real Estate Tax Expenses, and all Utility Expenses. Within
thirty (30) days of Landlord’s delivery of such accounting, Tenant shall pay to
Landlord the amount of any underpayment. Landlord shall credit the amount of any
overpayment by Tenant toward the next estimated monthly installment(s) falling
due, or where the Term of the Lease has expired, refund the amount of
overpayment to Tenant within thirty (30) days following such accounting.
6.4    Audit. After delivery to Landlord of at least thirty (30) days prior
written notice, Tenant, at its sole cost and expense, through a reputable
independent auditor designated by Tenant, shall have the right to examine and/or
audit the books and records evidencing Real Estate Tax Expenses and/or Utility
Expenses for the previous one (1) calendar year, during Landlord’s reasonable
business hours, but not more frequently than once during any calendar year. Any
such independent auditor designated by Tenant may not be compensated on a
contingency fee basis. Landlord and Tenant shall use their best efforts to
cooperate in such negotiations and to promptly resolve any discrepancies between
Landlord and Tenant in the accounting of such costs and expenses. If Landlord
and Tenant agree that Landlord’s calculation of Tenant’s Share of Real Estate
Tax Expenses and/or Utility Expenses for the inspected calendar year was
incorrect, the parties shall enter into a written agreement confirming such
error and Tenant shall either be (i) entitled to a credit against future
installment(s) of Rent for said overpayment (or a refund of any overpayment if
the Term has expired) or (ii) obligated to promptly pay to Landlord the amount
of any underpayment, as the case may be. If Landlord disputes Tenant’s audit
results, the matter shall be submitted to an independent firm of certified
public accountants mutually acceptable to both Landlord and Tenant. The decision
of such independent certified public accountant shall be binding upon both
Landlord and Tenant. In the event that the results of any such independent
certified public accountant determine that Tenant’s Share of Real Estate Tax
Expenses and/or Utility Expenses, as charged, exceeded the actual amount of
Tenant’s Share of Real Estate Tax Expenses and/or Utility Expenses, as the case
may be, by more than three percent (3%), Landlord shall pay Tenant the cost of
Tenant’s audit.
7.Utilities. In addition to the Base Rent set forth in Section 3 hereof, Tenant
shall pay as Additional Rent, one hundred (100%) percent of all charges for gas
and electric for which direct meters shall be installed at the Premises by
Landlord (at its sole cost) as of the Commencement


3

--------------------------------------------------------------------------------





Date, and Tenant shall arrange for such accounts to be placed in the name of and
billed directly to Tenant. In addition, Tenant shall pay Tenant’s Share of the
cost of all water, standby water charges, sewer use, and sewer discharge fees,
and other utilities provided to the Premises (“Utility Expenses”), which Tenant
shall pay to Landlord, as Additional Rent, without prior notice or demand, on
the Commencement Date and thereafter on the first (1st) day of each month, in
advance, throughout the Term of this Lease. Tenant shall pay to Landlord
one-twelfth (1/12th) of the estimated amount of Tenant’s Share of Utility
Expenses on the Commencement Date and thereafter on the first (1st) day of each
month, in advance, throughout the Term of this Lease and any reconciliation
thereof shall be substantially in the same manner as specified in Section 6.4
above.
7.1 Maintenance.    In addition to the Base Rent set forth in Section 3 hereof,
Tenant shall pay as Additional Rent, one hundred (100%) of all charges for all
snowplowing and landscaping charges related to the Premises.
8.Late Charges. Any and all sums or charges set forth in this Section 8 are
considered part of Additional Rent. Tenant acknowledges that late payment, which
shall be the tenth (10th) business day of each month or any time thereafter by
Tenant to Landlord of Base Rent or Additional Rent for Real Estate Tax Expenses
and/or Utility Expenses and the tenth (10th) business day after written demand
by Landlord for all other sums due, will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impracticable to fix. Therefore, if any installment of Rent or any
other sum due from Tenant is not received by Landlord when due as aforesaid,
then Tenant shall promptly pay to Landlord all of the following, as applicable:
(a) interest on such delinquent amount at the rate equal to the prime lending
rate announced by the Wall Street Journal from time to time plus three percent
(3%) for the time period such payments are delinquent as a late charge for every
month or portion thereof that such sums remain unpaid, and (b) the amount of
fifty dollars ($50) relating to checks for which there are not sufficient funds.
If Tenant delivers to Landlord a check for which there are not sufficient funds,
Landlord may, at its sole option, require Tenant to replace such check with a
cashier’s check for the amount of such check and all other charges payable
hereunder. The parties agree that this late charge and the other charges
referenced above represent a fair and reasonable estimate of the costs that
Landlord will incur by reason of late payment by Tenant. Acceptance of any late
charge or other charges shall not constitute a waiver by Landlord of Tenant’s
Default with respect to the delinquent amount, nor prevent Landlord from
exercising any of the other rights and remedies available to Landlord for any
other breach of Tenant under this Lease.
9.Use of Premises. The Premises are to be used solely for the purposes and uses
specified in the Basic Lease Information and for no other uses or purposes. The
use of the Premises by Tenant and its employees, representatives, agents,
invitees, licensees, subtenants, customers, guests or contractors (collectively,
“Tenant’s Representatives”), and the operations conducted at the Premises, shall
be subject to, and at all times in compliance with any and all applicable laws,
codes, regulations, and ordinances (“Legal Requirements”).
10.Alterations and Additions; and Surrender of Premises.
10.1    Alterations and Additions: Tenant shall not install any signs, fixtures,
improvements, nor make or permit any other alterations or additions to the
Premises without the


4

--------------------------------------------------------------------------------





prior written consent of Landlord, which consent shall not be unreasonably
withheld conditioned or delayed. Notwithstanding the foregoing, Tenant shall not
be required to obtain Landlord’s prior written consent with respect to (a) any
alterations which are non-structural (i.e., do not affect (i) the exterior of
the Building, (ii) the Building foundation, (iii) the structural elements of the
Building, or (iv) the Building systems (the mechanical, electrical, sanitary,
plumbing, heating, ventilation or other service systems of the Building)) and
(b) have an estimated cost equal to or less than $150,000, either individually
or in the aggregate (“Permitted Alterations”). As to any proposed alteration or
addition, including, without limitation, Permitted Alterations, Tenant shall
deliver at least ten (10) days prior notice to Landlord, from the date Tenant
intends to commence construction, and, if a building permitted is required in
connection with such alteration or addition, sealed plans and specifications
along with such notice with respect to Permitted Alterations and along with any
request for consent if Landlord consent is required. In all events, Tenant shall
obtain all permits, licenses, certificates and approvals prior to commencing any
of such work and deliver a copy of same to Landlord. All alterations and
additions, including, without limitation, Permitted Alterations, shall be
installed at Tenants cost and expense, by a licensed contractor reasonably
approved by Landlord, in compliance with all applicable Legal Requirements.
Tenant shall keep the Premises and the property on which the Premises are
situated free from any liens arising out of any work performed, materials
furnished or obligations incurred by or on behalf of Tenant. Tenant agrees that
in the event any mechanics’ or construction liens or a notice of any nature or
kind whatsoever is filed against the Premises, Tenant shall forthwith proceed to
obtain an effective cancellation or discharge of such lien by payment, deposit
or bond satisfactory to Landlord in its sole discretion. Throughout the
performance of any alterations or additions, Tenant shall carry, or cause its
contractors to carry, workers’ compensation insurance in statutory limits,
“Builder’s Risk” insurance reasonably satisfactory to Landlord, and commercial
general liability insurance, with completed operation endorsement, for any
occurrence in or about the Building, under which Landlord and its managing agent
and any ground lessors and mortgagees, whose names and addresses are or have
been furnished to Tenant, shall be named as additional insureds, in such limits
and with such insurers as Landlord may reasonably require (collectively, the
“Insurance Requirements”). All alterations, additions and improvements performed
by or on behalf of Tenant, including without limitation, Permitted Alterations,
shall be removed by Tenant prior to the expiration or earlier termination of
this Lease, and the Premises restored to the condition existing on the date of
this Lease; however, if Tenant provides Landlord with a written request either
prior to the performance of the Permitted Alterations, or contemporaneously with
its written request for consent for permission to make an alteration, addition
or improvement, as the case may be, for a determination whether the alteration,
addition or improvement, including without limitation, Permitted Alterations,
can remain at the Premises, Landlord shall advise Tenant within ten (10)
business days after receipt whether the item in issue may remain. If Landlord
fails to respond within the ten (10) business day period, then it shall be
deemed a determination by Landlord that removal and restoration is not required.
10.2    Surrender of the Premises: Prior to the expiration or earlier
termination of this Lease, Tenant shall surrender and deliver up the Premises,
together with the fixtures (other than trade fixtures, which Tenant may remove),
to Landlord in good condition and repair, except for reasonable wear and tear.
Upon such termination of this Lease, Tenant may remove all tenant signage, trade
fixtures, furniture, furnishings and personal property prior to the expiration
or earlier


5

--------------------------------------------------------------------------------





termination of this Lease. Tenant shall repair any damage caused by the
installation or removal of such signs, trade fixtures, furniture, furnishings,
fixtures and personal property.
11.Repairs and Maintenance.
11.1    Tenant’s Repairs and Maintenance Obligations: Except for those portions
of the Building to be maintained by Landlord, as provided in Section 11.2 below,
Tenant shall, at Tenant’s sole cost and expense, keep and maintain the interior,
non-structural portions of the Building and the Parking Area in good, clean and
safe condition, including, but not limited to, repairing any damage caused by
Tenant or Tenant’s Representatives and replacing any property so damaged by
Tenant or Tenant’s Representatives. Without limiting the generality of the
foregoing, Tenant shall be solely responsible for maintaining and repairing: (a)
all mechanical systems, and the HVAC System, exclusively serving the Premises,
(b) all plumbing systems and equipment, and electrical systems, wiring and
equipment exclusively serving and located within the Premises, (c) all interior
lighting within the Premises, (d) all glass, windows, window frames, window
casements, skylights, interior and exterior doors, door frames and door closers
within or a part of the Premises, (e) all roll-up doors, ramps and dock
equipment within or serving the Premises, including without limitation, dock
bumpers, dock plates, dock seals, dock levelers and dock lights, (f) all tenant
signage, (g) security systems installed by Tenant, and (h) all partitions,
fixtures, equipment, interior painting, and interior walls and floors of the
Premises.
11.2    Landlord’s Repairs and Maintenance Obligations: Except for the
obligations of Tenant set forth in Section 11.1 above, Landlord agrees to keep
in good repair and condition (at Landlord’s sole cost and expense), the roof,
roof membranes, exterior walls of the Building, and all other structural
elements of the Building.
12.Insurance.
12.1    Types of Insurance: Tenant shall, during the Lease Term, procure at its
expense and keep in force the following insurance:
(1)    Commercial general liability insurance naming the Additional Insureds (as
hereinafter defined) as an additional insured against any and all claims for
bodily injury and property damage occurring in, or about the Premises arising
out of Tenant’s use and occupancy thereof. Such insurance shall have a combined
single limit of not less than One Million Dollars ($1,000,000) per occurrence
with a One Million Dollar ($1,000,000) aggregate limit and excess umbrella
liability insurance in the amount of Three Million Dollars ($3,000,000). Such
liability insurance shall be primary and not contributing to any insurance
available to Landlord and Landlord’s insurance shall be in excess thereto. In no
event shall the limits of such insurance be considered as limiting the liability
of Tenant under this Lease.
(2)    Personal property insurance insuring all equipment, trade fixtures,
permitted alterations and additions, inventory, fixtures, and personal property
of Tenant located on or in the Premises for perils covered by the causes of loss
– special form (all risk) and in addition, coverage for wind and boiler and
machinery (if applicable). Such insurance


6

--------------------------------------------------------------------------------





shall be written on a replacement cost basis in an amount equal to one hundred
percent (100%) of the full replacement value of the aggregate of the foregoing.
(3)    Workers’ compensation insurance in accordance with statutory law and
employers’ liability insurance with a limit of not less than $1,000,000 per
accident, $1,000,000 disease policy limit and $1,000,000 disease limit each
employee.
12.2    Insurance Policies: The policies required to be maintained by Tenant
shall be with companies rated A-X or better in the most current issue of A.M.
Best’s Insurance Ratings Guide. Insurers shall be licensed to do business in the
state in which the Premises are located and domiciled in the USA. Any deductible
amounts under any insurance policies required hereunder shall not exceed
$50,000. Certificates of insurance (certified copies of the policies may be
required) shall be delivered to Landlord prior to the Commencement Date and
annually thereafter at least thirty (30) days prior to the policy expiration
date. Tenant shall have the right to provide insurance coverage which it is
obligated to carry pursuant to the terms hereof in a blanket policy, provided
such blanket policy expressly affords coverage to the Premises and to Landlord
as required by this Lease.
12.3    Additional Insureds and Coverage: Landlord, any property management
company and/or agent of Landlord for the Premises, the Building or the Land, and
any lender(s) of Landlord having a lien against the Premises, the Building or
the Land and any ground lessor of Landlord, and such other persons as Landlord
shall from time to time designate upon notice to Tenant, shall be named as
additional insureds under all of the policies required in Section 12.1 above
(the “Additional Insureds”). Additionally, such policies shall provide for
severability of interest. All insurance to be maintained by Tenant shall, except
for workers’ compensation and employer’s liability insurance, be primary,
without right of contribution from insurance maintained by Landlord. Any
umbrella/excess liability policy (which shall be in “following form”) shall
provide that if the underlying aggregate is exhausted, the excess coverage will
drop down as primary insurance. The limits of insurance maintained by Tenant
shall not limit Tenant’s liability under this Lease. It is the parties’
intention that the insurance to be procured and maintained by Tenant as required
herein shall provide coverage for any and all damage or injury arising from or
related to Tenant’s operations of its business and/or Tenant’s or Tenant’s
Representatives’ use of the Premises and/or any of the areas within the Building
and Land, whether such events occur within the Premises or in any other areas of
the Building or the Land. It is not contemplated or anticipated by the parties
that the aforementioned risks of loss be borne by Landlord’s insurance carriers,
rather it is contemplated and anticipated by Landlord and Tenant that such risks
of loss be borne by Tenant’s insurance carriers pursuant to the insurance
policies procured and maintained by Tenant as required herein.
12.4    Landlord’s Building Casualty Coverage: At all times during the Term,
Landlord shall maintain special form property insurance covering the full
replacement cost of the Building, with such insurance generally carried by
prudent owners of similar properties in the general vicinity of the Building.
Landlord will include in its fire and casualty insurance policies covering the
Building, clauses pursuant to which the companies that issue the policies either
or both (i) waive all rights of subrogation against Tenant with respect to
losses payable under those policies, and (ii)


7

--------------------------------------------------------------------------------





agree that those policies shall not be invalidated if the insured party waives
in writing, before a loss occurs, any and all right of recovery against any
party for losses covered by those policies.
13.Waiver of Subrogation. Landlord and Tenant hereby mutually waive their
respective rights of recovery against each other for any loss of, or damage to,
either parties’ property, to the extent that such loss or damage is insured by
an insurance policy (or in the event either party elects to self-insure, the
foregoing not being deemed a consent by Landlord to Tenant self-insuring, which
may be done only with the consent of Landlord, which may be given or withheld in
its sole discretion) required to be in effect at the time of such loss or
damage. Each party shall obtain a waiver of subrogation endorsement and provide
a copy thereof to the other upon request. The waiver of subrogation endorsement
shall be satisfactory to Landlord in its sole discretion.
14.Limitation of Liability and Indemnity.
14.1    Except to the extent of damage resulting from the negligence or willful
misconduct of Landlord (or its agents, employees or contractors), Tenant agrees
to protect, defend (with counsel acceptable to Landlord) and hold Landlord and
Landlord’s lenders, partners, members, property management company (if other
than Landlord), agents, directors, officers, employees, representatives,
contractors, shareholders, members, successors and assigns and each of their
respective partners, members, directors, employees, representatives, agents,
contractors, shareholders, successors and assigns (collectively, the
“Indemnitees”) harmless and indemnify the Indemnitees from and against all
liabilities, damages, claims, losses, judgments, charges, penalties, fines and
expenses (including, but not limited to, reasonable attorneys’ fees, costs of
court and expenses necessary in the prosecution or defense of any litigation
including the enforcement of this provision) arising from or in any way related
to, directly or indirectly, (i) Tenant’s or Tenant’s Representatives’ use of the
Premises, (ii) the conduct of Tenant’s business at or about the Premises, (iii)
from any activity, work or thing done, permitted or suffered by Tenant in or
about the Premises, and/or (iv) any liability for injury to person or property
caused by Tenant or Tenant’s Representatives.
14.2    Notwithstanding the foregoing or anything in this Lease to the contrary,
if any portion of the Premises cannot be occupied by Tenant for the normal
conduct of Tenant’s business for five (5) consecutive business days as the
result of any interruption of any Landlord service over which Landlord has
control, any work performed by Landlord (or its agents, employees or
contractors) or any default by Landlord under this Lease, then commencing on the
fifth (5th) business day and ending on the date such portion may be so occupied
by Tenant, the Rent shall abate in proportion to the portion of the Premises
which cannot be so occupied.
15.Assignment and Subleasing.
15.1    In General.    Tenant shall not assign, mortgage, hypothecate, encumber,
grant any license or concession, pledge or otherwise transfer this Lease
(collectively, “assignment”), in whole or in part, whether voluntarily or
involuntarily or by operation of law, nor sublet or permit occupancy by any
person other than Tenant of all or any portion of the Premises, without the
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Any request for Landlord’s approval shall be in writing,
accompanied by: (a) a statement of the terms of the proposed assignment,
subletting or license; and (b) information reasonably required to allow the
Landlord to


8

--------------------------------------------------------------------------------





assess the business, finances and management of the proposed assignee, subtenant
or licensee. Landlord shall respond in writing to any Tenant request within
thirty (30) days after Tenant has delivered a complete request for Landlord’s
approval. If Landlord has not responded within such thirty-day period, Tenant’s
request for approval of the requested assignment, subletting or license shall be
deemed approved. Landlord’s disapproval of any such request shall be in writing
specifying the reasons therefor.
15.2    No Approval Required. Notwithstanding the provisions of Section 15.1,
Tenant shall have the right to assign this Lease or sublet the Premises in whole
or part to a “Permitted Occupant” (as defined below), without Landlord’s
consent. The term “Permitted Occupant” shall mean any entity which, in every
case, will use the Premises solely for the Permitted Uses, and (a) that directly
or indirectly controls, is controlled by or is under common control with Tenant
(“control” shall mean the direct or indirect ownership of fifty percent (50%) or
more of all classes of voting interests); (b) with or into which Tenant is
merged or consolidated; or (c) that acquires all or substantially all of
Tenant’s assets.
16.Ad Valorem Taxes; Waiver of Distraint.
Prior to delinquency, Tenant shall pay all taxes and assessments levied upon
trade fixtures, alterations, additions, improvements, inventories and personal
property located and/or installed on or in the Premises by, or on behalf of,
Tenant. Landlord hereby waives any right of distraint it may have, whether
statutory or at common law, whether such lien may presently exist or may be
created in the future, against Tenant’s personal property, trade fixtures,
equipment, and other personalty and goods located at the Premises.
17.Subordination. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, and at the
election of Landlord or any bona fide mortgagee or deed of trust beneficiary
with a lien on all or any portion of the Premises or any ground lessor with
respect to the land of which the Premises are a part, the rights of Tenant under
this Lease and this Lease shall be subject and subordinate at all times to: (i)
all ground leases or underlying leases which may now exist or hereafter be
executed affecting the Building or the land upon which the Building is situated,
or both and (ii) the lien of any mortgage or deed of trust which may now exist
or hereafter be executed in any amount for which the Building, the Land, ground
leases or underlying leases, or Landlord’s interest or estate in any of said
items is specified as security. Notwithstanding the foregoing, Landlord or any
such ground lessor, mortgagee, or any beneficiary shall have the right to
subordinate or cause to be subordinated any such ground leases or underlying
leases or any such liens to this Lease. If any ground lease or underlying lease
terminates for any reason or any mortgage or deed of trust is foreclosed or a
conveyance in lieu of foreclosure is made for any reason, Tenant shall,
notwithstanding any subordination and upon the request of such successor to
Landlord, attorn to and become the Tenant of the successor in interest to
Landlord, provided such successor in interest will agree in writing acceptable
to Tenant not disturb Tenant’s use, occupancy or quiet enjoyment of the Premises
so long as Tenant is not in Default of the terms and provisions of this Lease.
Landlord hereby represents that as of the Lease Date there is no underlying
ground lease or mortgage affecting the Premises.


9

--------------------------------------------------------------------------------





18.Landlord’s Environmental Obligations and Indemnity.
18.1    Landlord warrants and represents to Tenant that, to Landlord’s actual
knowledge, (a) the Premises does not now contain any Hazardous Materials (as
defined below) in violation or exceedance of applicable Legal Requirements or
any abandoned, decommissioned or active, underground or aboveground storage
tanks; (b) Landlord and its agents, employees and tenants have not caused or
permitted any Hazardous Materials to be released, discharged or deposited on,
in, under, from or in the vicinity of the Premises in violation of applicable
Legal Requirements; and (c) there are no Hazardous Materials on, in, from or
under the Land that will have a negative impact upon the conduct of Tenant’s
business or the safety and health of its employees, customers, licensees or
invitees. To the extent Hazardous Materials are discovered at, on, in, under or
emanating from the Premises after the Lease Date that were not introduced to the
Premises by Tenant, Landlord shall, at its sole cost and expense remediate such
Hazardous Materials to meet Legal Requirements, which obligation shall be
performed in compliance with applicable Legal Requirements (with the extent and
means of remediation being confirmed in writing by the Michigan Division of
Environmental Quality, as applicable) and this Lease. As used herein, “Hazardous
Materials” shall mean any materials or substances regulated under Legal
Requirements related to the protection of human health and the environment,
including hazardous substances, hydrocarbons, hazardous materials, toxic
substances, hazardous wastes, asbestos, polychlorinated biphenyls, radioactive
materials, natural gas, natural gas liquids, liquefied natural gas, synthetic
gas, oil, petroleum, petroleum based derivatives, urea formaldehyde, or other
materials whether solid, liquid, vapor or gas, which could adversely impact on
the physical environment or adversely affect human health or safety.
18.2    Landlord further covenants and agrees to indemnify, defend, protect and
hold Tenant harmless against and from any and all damages, losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, judgments, suits,
proceedings, costs, disbursements or expenses of any kind or of any nature
whatsoever (including, without limitation, attorneys’ and experts’ fees and
disbursements) which may at any time be imposed upon, incurred by or asserted or
awarded against Tenant and arising from or out of any actual or alleged (to the
extent arising from third party demands or claims) Legal Requirements related to
the protection of human health and the environment, including Hazardous
Materials on, in, under or affecting all or any portion of the Premises (other
than any Hazardous Materials introduced by Tenant during the Term). Such
indemnification shall extend to, without limitation, (a) the costs of removal of
any and all Hazardous Materials from all or any portion of the Premises, (b)
additional costs required to take necessary precautions to protect against the
release of Hazardous Materials on, in, under or affecting the Premises into the
air, any body of water, any other public domain or any surrounding areas; (c)
costs of compliance with all applicable Legal Requirements, and (d) any
additional construction costs incurred by Tenant on account of such Hazardous
Materials.
19.Estoppel Certificate. Tenant shall execute (and acknowledge if required by
any lender or ground lessor) and deliver to Landlord, within ten (10) business
days after Landlord provides such to Tenant, a statement in writing certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification), the date to which the Rent and other
charges are paid in advance, if any, acknowledging that there are not, to
Tenant’s knowledge, any uncured


10

--------------------------------------------------------------------------------





defaults on the part of Landlord hereunder or specifying such defaults as are
claimed, and such other matters as Landlord may reasonably require. Any such
statement may be conclusively relied upon by Landlord and any prospective
purchaser or encumbrance of the Premises.
20.Tenant’s Default. The occurrence of any one or more of the following events
shall, at Landlord’s option, constitute a material default (“Default”) by Tenant
of the provisions of this Lease:
20.1    The failure by Tenant to make any payment of Base Rent, Additional Rent
or any other payment required hereunder on the date said payment is due,
following ten (10) days written notice to Tenant with an opportunity to cure on
the part of Tenant;
20.2    The failure by Tenant to observe, perform or comply with any of the
terms, conditions, covenants or provisions of this Lease (except failure to make
any payment of Base Rent and/or Additional Rent) and such failure is not cured
within the time period required under the provisions of this Lease, or if no
such time period is provided then within thirty (30) days of Tenant’s receipt of
written notice of such failure from Landlord, provided that if such failure
cannot reasonably be cured within the aforementioned time period (if any) or
such thirty (30) days period as the case may be, as determined solely by
Landlord, Tenant shall not be in Default as a result of such failure provided
that Tenant has promptly commenced the cure of such failure and is diligently
and continuously prosecuting such cure to completion;
20.3    The making of a general assignment by Tenant for the benefit of
creditors, the filing of a voluntary petition by Tenant or the filing of an
involuntary petition by any of Tenant’s creditors seeking the rehabilitation,
liquidation, or reorganization of Tenant under any law relating to bankruptcy,
insolvency or other relief of debtors and, in the case of an involuntary action,
the failure to remove or discharge the same within sixty (60) days of such
filing, the appointment of a receiver or other custodian to take possession of
substantially all of Tenant’s assets or this leasehold; or
20.4    Tenant’s insolvency or inability to pay Tenant’s debts or failure
generally to pay Tenant’s debts when due, any court entering a decree or order
directing the winding up or liquidation of Tenant or of substantially all of
Tenant’s assets, Tenant taking any action toward the dissolution or winding up
of Tenant’s affairs, the cessation or suspension of Tenant’s use of the
Premises, or the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets or this leasehold which attachment,
execution or other judicial seizure is not vacated, released, rescinded, or
otherwise terminated within sixty (60) days.
21.Remedies for Tenant’s Default.
21.1    Landlord reserves the right to re-enter and to again possess and enjoy
the Premises upon a Default by Tenant.
21.2    In the event of Tenant’s Default under this Lease, Landlord may
terminate Tenant’s right to possession of the Premises by any lawful means, in
which case Tenant shall immediately surrender possession of the Premises to
Landlord. In the event of Tenant’s Default under this Lease, Landlord may
terminate this Lease on ten (10) business days’ written notice to Tenant. Upon
Landlords’ termination of Tenant’s right to possession of the Premises or
Landlord’s termination


11

--------------------------------------------------------------------------------





of this Lease, Landlord shall have the immediate right of reentry. No re-entry
or taking possession of the Premises by Landlord pursuant to this Section 21
shall be construed as an election to terminate this Lease unless a written
notice of such intention is given to Tenant. If Landlord relets the Premises or
any portion thereof, (i) Tenant shall be liable immediately to Landlord for all
reasonable and actual costs Landlord incurs in reletting the Premises or any
part thereof, including, without limitation, reasonable broker’s commissions,
expenses of cleaning, redecorating, and further improving the Premises and other
similar costs for such tenancy (collectively, the “Reletting Costs”), and (ii)
the rent received by Landlord from such reletting shall be applied as Landlord
may elect, to the payment of: first, any indebtedness from Tenant to Landlord
other than Base Rent or Additional Rent; second, all reasonable and actual costs
including maintenance, incurred by Landlord in reletting; and, third, Base Rent,
Additional Rent, and all other sums due under this Lease. Any and all of the
Reletting Costs shall be fully chargeable to Tenant and shall not be prorated or
otherwise amortized in relation to any new lease for the Premises or any portion
thereof. In no event shall Tenant be entitled to any excess rent received by
Landlord, or the application of such excess rent to any Rent due from Tenant to
Landlord or any damages suffered by Landlord as a result of a Tenant Default.
Reletting may be for a period shorter or longer than the remaining Term of this
Lease. No act by Landlord other than giving written notice to Tenant shall
terminate this Lease. Acts of maintenance, efforts to relet the Premises or the
appointment of a receiver on Landlord’s initiative to protect Landlord’s
interest under this Lease shall not constitute a termination of Tenant’s right
to possession or a termination of this Lease. Following the date Landlord
obtains possession of the Premises due to a Default by Tenant hereunder,
Landlord must use commercially reasonable efforts to mitigate damages.
21.3    Upon the expiration or earlier termination of this Lease or of Tenant’s
right to possession of the Premises, Tenant shall remove its personal property
from the Premises. Any such property of Tenant not removed from the Premises
shall be conclusively deemed to have been forever abandoned by Tenant and either
may be retained by Landlord as its property or may be disposed of in such manner
as Landlord may see fit, at Landlord’s cost and expense.
21.4    The foregoing rights and remedies of Landlord are not exclusive; they
are cumulative and in addition to any rights and remedies existing under
applicable Legal Requirements, in equity or otherwise, and to any remedies
Landlord may have under bankruptcy laws or laws affecting creditor’s rights
generally. Notwithstanding any provision of this Lease to the contrary
(including, without limitation, Section 22 hereof), in no event shall Tenant be
liable for consequential, punitive or special damages arising from its Default
hereunder.
21.5    The waiver by Landlord of any Default of any provision of this Lease in
any one or more instances shall not be deemed or construed a waiver of any other
Default by Tenant hereunder or of any subsequent Default of this Lease, except
for the Default specified in the waiver. Landlord shall not be deemed to have
waived any Default unless Landlord does so in writing, regardless of the passage
of time.
22.Holding Over. If Tenant holds possession of the Premises after the expiration
of the Term of this Lease with Landlord’s consent, Tenant shall become a tenant
from month-to-month upon the terms and provisions of this Lease, provided the
monthly Rent during such hold over period


12

--------------------------------------------------------------------------------





shall be 150% of the Rent due on the last month of the Lease Term, payable in
advance on or before the first day of each month. Acceptance by Landlord of the
monthly Rent without the additional percentage increase of Rent shall not be
deemed or construed as a waiver by Landlord of any of its rights to collect the
increased amount of the Rent as provided herein at any time. Such month-to-month
tenancy shall not constitute a renewal or extension for any further term. All
options, if any, granted under the terms of this Lease shall be deemed
automatically terminated and be of no force or effect during said month-to-month
tenancy. Tenant shall continue in possession until such tenancy shall be
terminated by either Landlord or Tenant giving written notice of termination to
the other party at least thirty (30) days prior to the effective date of
termination. This paragraph shall not be construed as Landlord’s permission for
Tenant to hold over. Acceptance of Rent by Landlord following expiration or
termination of this Lease shall not constitute a renewal of this Lease.
23.Landlord’s Default. Landlord shall not be deemed in default of this Lease
unless Landlord fails within a reasonable time to perform an obligation required
to be performed by Landlord hereunder following its receipt of written notice
specifying with detail the default by Landlord. For purposes of this provision,
a reasonable time shall not be less than ten (10) days after receipt by Landlord
of written notice specifying the nature of the obligation Landlord has not
performed; provided, however, that if the nature of Landlord’s obligation is
such that more than ten (10) days after receipt of written notice is reasonably
necessary for its performance, then Landlord shall not be in default of this
Lease if performance of such obligation is commenced within such ten (10) day
period and thereafter diligently pursued to completion.
24.Waiver. No delay or omission in the exercise of any right or remedy of
Landlord on any Default by Tenant shall impair such a right or remedy or be
construed as a waiver. The subsequent acceptance of Rent by Landlord after
Default by Tenant of any covenant or term of this Lease shall not be deemed a
waiver of such Default, and shall not prevent Landlord from maintaining an
action based on such Default. No payment by Tenant or receipt by Landlord of a
lesser amount than the Rent and other sums due hereunder shall be deemed to be
other than on account of the earliest Rent or other sums due, nor shall any
endorsement or statement on any check or accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Rent or
other sum or pursue any other remedy provided in this Lease. No failure, partial
exercise or delay on the part of the Landlord in exercising any right, power or
privilege hereunder shall operate as a waiver thereof. Landlord shall not be
deemed to have waived any right or remedy available to Landlord unless Landlord
does so in writing, setting forth with particularity the right or remedy waived.
25.Casualty Damage. If the Premises or any part thereof shall be damaged by fire
or other casualty, Tenant shall give prompt written notice thereof to Landlord.
In case the Building or the Premises shall be so damaged by fire or other
casualty that substantial alteration or reconstruction of the Building or the
Premises (i.e., requiring a restoration period of more than 180 days) shall, in
Landlord’s reasonable opinion, be required (whether or not the Premises shall
have been damaged by such fire or other casualty), Landlord or Tenant may, at
their option, terminate this Lease by notifying the other in writing of such
termination within forty-five (45) days after the date of such damage, in which
event the Rent shall be abated as of the date of such damage. If neither
Landlord nor Tenant elects to terminate this Lease as aforesaid, and provided
insurance proceeds are available


13

--------------------------------------------------------------------------------





to fully repair the damage, Landlord shall within 180 days after the date of
such damage repair and restore the Premises and the Building (except that
Landlord shall not be responsible for delays outside its control) to
substantially the same condition in which it was immediately prior to the
happening of the casualty, failing which, Tenant may terminate this Lease;
provided, Landlord shall not be required to rebuild, repair, or replace any part
of Tenant’s furniture, furnishings, fixtures and/or equipment removable by
Tenant or any improvements, alterations or additions installed by or for the
benefit of Tenant under the provisions of this Lease. Landlord shall not in any
event be required to spend for such work an amount in excess of the insurance
proceeds (excluding any deductible) actually received by Landlord as a result of
the fire or other casualty. Landlord shall not be liable for any inconvenience
or annoyance to Tenant, injury to the business of Tenant, loss of use of any
part of the Premises by the Tenant or loss of Tenant’s personal property
resulting in any way from such damage or the repair thereof, except that,
subject to the provisions of the next sentence, Landlord shall allow Tenant a
fair diminution of Rent during the time and to the extent the Premises are unfit
for occupancy.
26.Condemnation. If ten (10%) percent or more of the Premises, or any portion of
the Building, is condemned by eminent domain, inversely condemned or sold in
lieu of condemnation for any public or quasi-public use or purpose
(“Condemned”), then Tenant may terminate this Lease as of the date when physical
possession of the Premises is taken and title vests in such condemning
authority, and Rent shall be abated to the date of termination in proportion to
the portion of the Premises that Tenant no longer occupies. Tenant shall not
because of such condemnation assert any claim against Landlord or the condemning
authority for any compensation because of such condemnation, and Landlord shall
be entitled to receive the entire amount of any award without deduction for any
estate of interest or other interest of Tenant. Notwithstanding the foregoing,
Tenant shall be entitled to file a separate claim against the taking authority
for any taking of Tenant’s personal property or any fixtures that Tenant is
entitled to remove upon the expiration hereof, and of moving expenses, so long
as such claim is payable separately to Tenant and does not diminish the claim of
Landlord. If Tenant does not elect to terminate this Lease, Landlord shall, if
necessary, promptly proceed to restore the Premises or the Building to
substantially its same condition prior to such partial condemnation, allowing
for the reasonable effects of such partial condemnation, and a proportionate
allowance shall be made to Tenant, as reasonably determined by Landlord, for the
Rent corresponding to the time during which, and to the part of the Premises of
which, Tenant is deprived on account of such partial condemnation and
restoration.
27.General Provisions.
27.1    Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators, legal representatives and permitted
assigns of the parties hereto.
27.2    Severability. Any provisions of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provisions hereof and such other provision shall remain in full force and
effect.
27.3    Choice of Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of Michigan.


14

--------------------------------------------------------------------------------





27.4    Entire Agreement. This Lease supersedes any prior agreements,
representations, negotiations or correspondence between the parties, and
contains the entire agreement of the parties on matters covered. No other
agreement, statement or promise made by any party, that is not in writing and
signed by all parties to this Lease, shall be binding. All Exhibits attached to
this Lease are incorporated in this Lease as if set forth at length herein.
27.5    Warranty of Authority. Each person executing this Lease on behalf of a
party represents and warrants that (i) such person is duly and validly
authorized to do so on behalf of the entity it purports to so bind, and (ii) if
such party is a partnership, corporation or trustee, that such partnership,
corporation or trustee has full right and authority to enter into this Lease and
perform all of its obligations hereunder. Tenant hereby warrants that this Lease
is valid and binding upon Tenant and enforceable against Tenant in accordance
with its terms. Landlord hereby warrants that this Lease is valid and binding
upon Landlord and enforceable against Landlord in accordance with its terms.
27.6    Notices. Any and all notices and demands required or permitted to be
given hereunder to Landlord shall be in writing and shall be sent: (a) by United
States certified mail, return receipt requested, postage prepaid; (b) by
personal delivery; or (c) by overnight courier for next business day delivery,
addressed to Landlord at 505 McGregor Ave., London, with a copy to
__________________ (if sent by United States certified mail, return receipt
requested, postage prepaid) or ______________ (if sent by personal delivery or
by overnight courier), Attention: ______________. Any and all notices and
demands required or permitted to be given hereunder to Tenant shall be in
writing and shall be sent: (i) by United States certified mail, return receipt
requested, postage prepaid; (ii) by personal delivery; or (iii) by overnight
courier, all of which shall be addressed to Tenant at the Premises with a copy
to c/o Unique Fabricating NA, Inc., 800 Standard Parkway, Auburn Hills, Michigan
48326, Attention: John Weinhardt, President. Notice and/or demand shall be
deemed given upon the earlier of actual receipt or the third day following
deposit in the United States mail or the next business day following sending by
overnight courier for next business day delivery. Notice may be sent by counsel
for either party and shall be deemed as effective as if sent by the party
itself. Either party may change its notice address by notice to the other party
in accordance with the terms of this Section 28.6.
27.7    Waiver of Jury Trial. The parties hereto shall and they hereby do waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way related to this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises or the Building and/or any claim of injury,
loss or damage.
28.    Signs. Tenant shall be permitted to erect any signs and graphics of every
kind visible in or from public view or corridors or the exterior of the Building
and elsewhere at the Premises, to the maximum extent permitted by law, subject
to Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall deliver to Landlord for its
approval reasonably detailed sign specifications and/or drawings, and if
Landlord approves of such signage, Tenant shall install same at its sole cost
and expense, and in compliance with any


15

--------------------------------------------------------------------------------





applicable Legal Requirements. Tenant shall remove all such signs and graphics
prior to the expiration or earlier termination of this Lease.
29.    Brokerage Commission. Landlord and Tenant each represents and warrants
for the benefit of the other that it has had no dealings with any real estate
broker, agent or finder in connection with the Premises and/or the negotiation
of this Lease, except for the Broker(s) (as set forth on Page 1), and that it
knows of no other real estate broker, agent or finder who is or might be
entitled to a real estate brokerage commission or finder’s fee in connection
with this Lease or otherwise based upon contacts between the claimant and
Tenant. Each party shall indemnify and hold harmless the other from and against
any and all liabilities or expenses arising out of claims made for a fee or
commission by any real estate broker, agent or finder in connection with the
Premises and this Lease other than Broker(s), if any, resulting from the actions
of the indemnifying party. Any real estate brokerage commission or finder’s fee
payable to the Broker(s) in connection with this Lease shall be payable by
landlord and shall only be payable and applicable to the extent of the initial
Term of the Lease and to the extent of the Premises as same exist as of the date
on which Tenant executes this Lease.
30.    Quiet Enjoyment. Landlord covenants with Tenant, upon the paying of Rent
and observing and keeping the covenants, agreements and conditions of this Lease
on its part to be kept, and during the periods that Tenant is not otherwise in
Default of any of the terms or provisions of this Lease, and subject to the
terms, conditions and covenants of this Lease, that Tenant shall and may
peaceably and quietly hold, occupy and enjoy the Premises, every day of the year
and at all times, during the Term of this Lease, without interference by
Landlord.
31.    OFAC Compliance.
31.1    Landlord and Tenant each represents and warrants that (a) Landlord or
Tenant, as the case may be, and each person or entity owning an interest in
Landlord or Tenant, as the case may be, is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Landlord or Tenant, as the case
may be, constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (c) no Embargoed
Person has any interest of any nature whatsoever in Landlord or Tenant, as the
case may be, (whether directly or indirectly), and (d) none of the funds of
Landlord or Tenant, as the case may be, have been derived from any unlawful
activity with the result that the investment in Landlord or Tenant, as the case
may be, is prohibited by law or that the Lease is in violation of law. The term
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder with the


16

--------------------------------------------------------------------------------





result that the investment in Landlord or Tenant, as the case may be, is
prohibited by law or Tenant is in violation of law.
31.2    Landlord and Tenant, as the case may be, each covenants and agrees (a)
to comply with all Legal Requirements relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, and (b) to immediately
notify the other in writing if any of the representations, warranties or
covenants set forth in this paragraph or the preceding paragraph are no longer
true or have been breached or if Landlord or Tenant, as the case may be, has a
reasonable basis to believe that they may no longer be true or have been
breached. Tenant covenants not to use funds from any “Prohibited Person” (as
such term is defined in the September 24, 2001 Executive Order Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism) to make any payment due to Landlord under the Lease.
31.3    Notwithstanding anything herein to the contrary, Tenant acknowledges
that Tenant’s inclusion on the List during the Lease Term shall be a Default of
the Lease and Tenant covenants that Tenant shall not permit the Premises or any
portion thereof to be used or occupied by any person or entity on the List or by
any Embargoed Person (on a permanent, temporary or transient basis), and any
such use or occupancy of the Premises by any such person or entity shall be a
material default of the Lease.




17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Lease is executed by the parties as of the Lease Date
referenced on Page 1 of this Lease.
LANDLORD:
COMBE INVESTMENTS LTD.
By: /s/ G. Craig Combe        
Name: G. Craig Combe Title: President
TENANT:
UNIQUE-INTASCO CANADA, INC.
By: /s/ John Weinhardt        
Name: John Weinhardt
Title: President












Signature Page to Lease Agreement







--------------------------------------------------------------------------------






EXHIBIT A
SITE PLAN




A-1

--------------------------------------------------------------------------------






EXHIBIT B
OPTION TO RENEW
Tenant is granted one (1) option to renew as follows:
(a)     Provided there shall not have been a Default under this Lease at the
time of the exercise of the “Renewal Option” (as hereinafter defined), Tenant
shall have the option (the “Renewal Option”), to extend the term of this Lease
for an additional periods of two (2) years (the “Renewal Term”), provided that
Tenant shall give notice (the “Election Notice”) to Landlord not less than six
(6) months prior to the Expiration Date (the “Election Notice Period”) of its
exercise of the Renewal Option. If the Renewal Option is not exercised within
the Election Notice Period, then Tenant’s Renewal Option shall thereafter
automatically be void and of no further force or effect.
(b)     Upon Landlord’s receipt of a timely Election Notice, the Lease
automatically shall be extended without the necessity of the execution of an
extension agreement or other written instrument, upon the same terms, conditions
and covenants set forth in this Lease, except that Base Rent during the first
year of each Renewal Term shall be equal to the lesser of (a) the fair market
rental value of the Premises as of the commencement of the Renewal Term
(determined as provided for in subparagraph (c) below) or (b) 102% of the Base
Rent for the last year of the initial 2-year term of this Lease. In addition to
the Annual Base Rent, during the Renewal Term Tenant shall continue to pay all
additional rent provided for in the Lease.
(c)     The fair market rental value of the Premises, for the Renewal Term,
shall be determined by two (2) appraisers selected within thirty (30) days of
Landlord’s receipt of Tenant’s particular Election Notice; one (1) selected by
Tenant, one (1) selected by Landlord. Within such thirty (30) day period, each
of Landlord and Tenant shall notify the other of the name and address of the
appraiser selected by each. Within sixty (60) days of the expiration of such
thirty (30) day period, each appraiser shall make an independent appraisal of
the fair market rental value of the Premises, and within such sixty (60) day
period shall (on the same day, the date to be selected by both appraisers), mail
their appraisal to each other and each of the parties. If the two appraisals are
within four (4%) percent of each other, the fair market rental value shall be
equal to the sum obtained by adding the two appraisals and dividing the total in
half. If the two appraisals are not within four (4%) percent of each other, then
the appraisers shall be notified and shall, within ten (10) days thereafter,
select a third impartial appraiser and simultaneously notify the parties of the
name and address of the third appraiser. The third appraiser shall then make an
independent appraisal in order to determine the fair market rental value of the
Premises, which determination shall be made by the third appraiser within
forty-five (45) days following the selection of the third appraiser, and shall
on the same day, mail that appraisal to each of Landlord and Tenant. The two of
the three appraisals made which are the closest to each other shall be added
together and the total divided in half and the amount then obtained shall be
deemed the fair market rental value for the Premises. If the two appraisers are
unable to agree upon the selection of a third appraiser within the time period
provided, then either Landlord or Tenant, on behalf of both, may on notice to
the other, apply to a court of competent jurisdiction in the State of Michigan
to make the appointment, and the other party shall not question the court’s
jurisdiction or selection. The appraisal of the third appraiser selected by the
court shall be made within forty-five (45) days of appointment by the court, and
pursuant to the


B-1

--------------------------------------------------------------------------------





provisions of this paragraph. Each of Landlord and Tenant shall pay the fees and
expenses of the appraiser selected by each, and shall share equally the fees and
expenses of the third appraiser, if required. Each appraiser shall be a real
estate appraiser having at least fifteen (15) years’ experience in appraising
real estate in St. Clair County in the State of Michigan, and shall also be a
member of the Member of the Appraisal Institute. If, for any reason, the fair
market rental value has not been determined by commencement of the Renewal Term,
then pending that determination, Tenant shall pay the Base Rent paid by Tenant
to Landlord during the immediately preceding Lease year, and any additional
amount determined to be due shall be paid within fifteen (15) days following
that determination.




B-2